Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “force application device” in claims 1, 11 and 17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
“force application device” listed as item 112 and disclosed as a balance piston.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Reference to Claims 1, 11 and 17
Claims 1, 11, and 17 recites a force application device configured to apply a force to a bearing of a compressor.  The Office considers the compressor is a working environment of the recited device.  If the device is considered as a required structure of the control system, the compressor shall be positive recited.
In Reference to Claim 4
Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the structure relationship between the slide valve and the structure of the compressor.  The Office takes an assumption that the slide valve is between two rotor and the inner chamber wall of the compression chamber.
In Reference to Claim 14
Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the structure relationship between the slide valve and the .
In Reference to Claims 15 and 16
Claims 15 and 16 recite sensor comprises a position probe configured to monitor a position of the compressor shaft with respect to the housing.  According to the specification, position probe 230 or 234 measure the position of the rotor or the deflection of bearing.  Neither 230 nor 234 measure the shaft.  The Office interests that the shaft position is measured by the feedback from position probes 230 and 234.
In Reference to Claim 20
Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the structure relationship between the slide valve and the structure of the compressor.  The Office takes an assumption that the slide valve is between two rotor and the inner chamber wall of the compression chamber.
In Reference to Claim 23
Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the sensor for the first ring and the second ring.
In Reference to Claims 2, 3 and 5-10
Claims 2, 3, and 5-10 are rejected by their virtue dependency to Claim 1
In Reference to Claims 12, 13, 15 and 16
Claims 12, 13, 15, and 16 are rejected by their virtue dependency to Claim 11

Claims 18, 19 and 21-22s are rejected by their virtue dependency to Claim 17.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 11-14, and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the Applicant provided EP2667032, the art rejection based on respective issued US Patent 9,121,404 to Kitano.
In Reference to Claim 1
Kitano discloses a bearing load control system, comprising: a force application device (Fig. 2, 14) configured to apply a force to a bearing (Fig. 2, 12,13) of a compressor; a sensor (Fig. 2, 21, 23, 24) configured to provide feedback indicative of an operating parameter of the compressor; and a controller (Fig. 2, 22), wherein the controller is communicatively coupled to the sensor and configured to determine an indication of a thrust force (As showed in Fig. 2, the bearings 12 and 13 are thrust bearing) applied to the bearing based on the feedback indicative of the operating parameter, wherein the controller is configured to adjust the force application device to control the force applied to the bearing based at least in part on a control algorithm and the indication of the thrust force.

Kitano discloses the controller (Fig. 2, 22) is configured to adjust the force application device (Fig. 2, 14) to control the force, such that a resultant force applied to the bearing is within a threshold range of a target bearing load.  
In Reference to Claim 3
Kitano discloses the force and the thrust force are applied in a same direction with respect to a central axis of the compressor or applied in substantially opposite directions with respect to the central axis of the compressor. (As showed in Fig. 2, the piston 14 is moved in the axial direction for thrust load adjustment)
In Reference to Claim 4
Kitano teaches the sensor is configured to provide additional feedback indicative of a plurality of operating parameters, and wherein the plurality of operating parameters comprises at least two of a suction pressure (Fig. 2, 23) of the compressor, a discharge pressure (Fig. 2, 24)of the compressor, a slide valve position (Fig. 2, 21) of the compressor, a slide stop position of the compressor, and/or a pressure of refrigerant in an economizer.
In Reference to Claim 5
Kitano discloses the force application device comprises a balance piston (Fig. 2, 14) configured to be controlled by a pressurized fluid.
In Reference to Claim 6
Kitano discloses a piston fluid sensor (Fig. 2, 17) configured to measure a pressure of the pressurized fluid supplied to the balance piston; and a pressure control device (Fig. 2, 20) disposed upstream of the piston fluid sensor with respect to a flow of the pressurized fluid, wherein the controller is communicatively coupled to the piston fluid sensor and the pressure control device, the controller is configured to adjust the pressure control device to control the pressure of the pressurized fluid based 
In Reference to Claim 7
Kitano discloses the pressure control device is a step-less pressure control valve (Fig. 2, 14, the valve is a sliding valve which is step-less).
In Reference to Claim 11
Kitano discloses a bearing load control system for a compressor, comprising: a force application device (Fig. 2, 14) disposed within a housing (Fig. 2, 1) of the compressor, wherein the force application device is configured to apply a force to a shaft of the compressor; a sensor (Fig. 2, 23, 21, 24, 17) configured to provide feedback indicative of an operational parameter of the compressor; and a controller (Fig. 2, 22) communicatively coupled to the sensor, wherein the controller is configured to determine an indication of a thrust force applied to a bearing that is rotatably 29WO 2019/183262PCT/US2019/023233 coupled the shaft based on feedback from the sensor, and wherein the controller (Fig. 2, controller 22 controls the PID controller 20) is configured to control the force applied by the force application device based at least in part on a control algorithm, such that a resultant force applied to the bearing is within a threshold range of a target bearing load.
In Reference to Claim 12
Kitano discloses the force application device comprises a balance piston (Fig. 2, 14) configured to be actuated by a pressurized fluid, wherein a pressure control device (Fig. 2, 20) is configured to regulate a pressure of the pressurized fluid supplied to the balance piston.
In Reference to Claim 13
Kitano discloses the controller (Fig. 2, 22) is communicatively coupled to the pressure control device, and the controller is configured to adjust the pressure control device to control the pressure of the pressurized fluid when the resultant force deviates from the target bearing load by a set amount.
In Reference to Claim 14

In Reference to Claim 17
Kitano discloses a method of operating a bearing load control system of a compressor, comprising: acquiring feedback indicative of an operational parameter (Fig. 2, 21, 23, 24, 17) of the compressor using a sensor; 30WO 2019/183262PCT/US2019/023233 monitoring (Fig. 2, 20) a thrust force applied to a bearing of the compressor based on the feedback from the sensor; and actuating (Fig. 2, 14) a force application device to apply a force to the bearing based on the thrust force.
In Reference to Claim 18
Kitano discloses adjusting (Fig. 2, 20) the force such that a resultant force applied to the bearing is within a threshold range of a target bearing load, wherein the force is determined based at least in part on a control algorithm, and wherein the resultant force is the sum of the force and the thrust force. (As showed in Fig. 2, the thrust bearing set 12/13 counter acts the axial force form the compressor rotor)
In Reference to Claim 19
Kitano discloses the sensor comprises a plurality of sensors (Fig. 2, 21, 23, 24), wherein acquiring the feedback indicative of the operational parameter of the compressor using the sensor comprises acquiring feedback indicative of a plurality of operational parameters of the compressor using the plurality of sensors, and wherein acquiring the feedback indicative of the plurality of operational parameters comprises: measuring, via a first sensor of the plurality of sensors, a suction pressure (Fig. 2, 23) of the compressor at an inlet of the compressor; and measuring, via a second sensor of the plurality of sensors, a discharge pressure (Fig. 2, 24) of the compressor at an outlet of the compressor.
In Reference to Claim 20
.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9, 10, 15, 16, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Kitano in view of US Patent WO2016/164453 to Johnson (the art rejection is based on the issued US Patent 10,539,137).
In Reference to Claim 9 and 10
Kitano discloses the compressor including the thrust bearing force control.

Johnson teaches the sensor comprises a position probe (Fig. 2, 170/171 / 172
) that is configured to provide feedback indicative of a position of a rotor of the compressor with respect to a housing of the compressor.
It would have been obvious to one with ordinary skill, in the art at the time of the invention, to modify the invention of Kitano to incorporate teachings from Johnson.  Doing so, would result rotor position sensors being implemented into the compressor housing of Kitano, so the gap between the rotor and the inner wall of the compressor being monitored and actively control to improve the efficiency of the compressor.
In Reference to Claims 15 and 16
Kitano discloses the compressor including the thrust bearing force control.
Kitano does not teach the control comprises rotor position.
Johnson teaches the sensor comprises a position probe configured to monitor a position of the compressor shaft with respect to the housing (Col. 6, Line 43-59 of Johnson).
It would have been obvious to one with ordinary skill, in the art at the time of the invention, to modify the invention of Kitano to incorporate teachings from Johnson.  Doing so, would result rotor position sensors being implemented into the compressor housing of Kitano, so the gap between the rotor and the inner wall of the compressor being monitored and actively control to improve the efficiency of the compressor.
In Reference to Claims 21 and 22
Kitano discloses the compressor including the thrust bearing force control.
Kitano does not teach the control comprises rotor position.
Johnson teaches the acquiring the feedback indicative of the operational parameter of the compressor using the sensor comprises acquiring the feedback indicative of a position (Fig. 2, 170 / 171 / 172) of a 
the target position is indicative of a target bearing load on the bearing (Fig. 2, 172)

It would have been obvious to one with ordinary skill, in the art at the time of the invention, to modify the invention of Kitano to incorporate teachings from Johnson.  Doing so, would result rotor position sensors being implemented into the compressor housing of Kitano, so the gap between the rotor and the inner wall of the compressor being monitored and actively control to improve the efficiency of the compressor.
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kitano and Johnson as applied to claim 22 above, and further in view of US Patent 9,574.611 to Ohira et al (Ohira)
In Reference to Claim 23
Kitano discloses the compressor including the thrust bearing force control.
The combination of Kitano and Johnson as applied to Claim 22 does not teach the measurement of the thrust bearing.
Ohira teaches a first ring position of an inner ring of the bearing and monitoring a second ring position of an outer ring of the bearing and adjusting the force when a second difference between the first ring position and the second ring position deviates from a target value by a second threshold amount.
(Col. 1, 34/45)
It would have been obvious to one with ordinary skill, in the art at the time of the invention, to modify the combination of Kitano and Johnson as applied Claim 22 to incorporate teachings from Ohira.  Doing .
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kitano in view of US Patent Publication 2016/0102705 to Mei et al (Mei).
In Reference to Claim 8
Kitano discloses the compressor shaft supported by thrust bearing.
Kitano does not teach the detail of the thrust bearing.
Mei teaches the thrust bearing of the rotating machine comprises at least on magnetic bearing (Paragraph 16/17)
It would have been obvious to one with ordinary skill, in the art at the time of the invention, to modify the invention of Kitano to incorporate teachings from Mei.  Doing so, would result in magnetic bearing being used as the thrust bearing to support the rotational shaft of the compressor, since Mei teaches magnetic bearing can avoid the mechanic contacting so the efficiency can be improved.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMING WAN whose telephone number is (571)272-1410. The examiner can normally be reached Mon-Thur: 8 am to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 4692959278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


DEMING . WAN
Examiner
Art Unit 3748



/DEMING WAN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        3/1/2022